SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2013 MEXUS GOLD US (Exact name of registrant as specified in its charter) Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (858) 229-8116 (Registrant’s Telephone Number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Information. Our President and sole director, Paul D. Thompson, Sr. reports that he is exploring equity and debt financing options in regard to the capital needed to further operations of the Company’s Julio and the Mexus-Trinidad mining projects, located in the state of Sonora, Mexico. The funds will be utilized to complete the reorganization of the Mexus-Trinidad Project, for general and administrative costs associated with operations, for expansion of mining labor force, and for acquisition of mining and production equipment for both projects. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Mexus Gold US /s/ Paul D. Thompson By: Paul D. Thompson Its: President
